Case 3:20-cv-00133-JCH Document 140-2 Filed 08/04/20 Page 1 of 2

STATE OF _(owwech2 ut-
COUNTY OF _ (jad Hever

A SWORN STATEMENT OF JAKUB MADEJ

i I am twenty-four years old. I have been appointed as a Notary Public in the State of
Connecticut. I am competent to certify facts under oath. I understand what perjury is. I

wrote this affidavit myself. It is based on my personal knowledge.

N

I am plaintiff in the case styled Madej v. Yale University et al., numbered 3:20-cv-00133-

JCH. I am fully familiar with the factual and legal issues relevant to this action.

3, I have propounded the First Set of Interrogatories on Yale University on May 15, 2020.
Yale University was due to answer the Interrogatories on June 29, 2020. This deadline
was extended from the original date of June 15, 2020 with the Court’s permission (ECF
#104).

4. I sent the First Set of Interrogatories to Mr. Noonan on May 15, 2020 via email and
certified mail. Attached was a certification of service under penalty of perjury.

5. On June 24, 2020, Defendants submitted a “Defendants’ Amended Status Report” (ECF
#114). In the Report, Mr. Noonan represented that Defendants provided the answer to
the First Set on June 11, 2020. I made an identical representation in the report I submitted
with the Court (ECF #115). In reality, I have never received any responses to the First Set.

6. As of July 1, 2020, Yale failed to serve any responses to the First Set.

ve I signed this affidavit in the presence of the Notary Public whose name appears below at

2 ‘23 ‘eam: / p.m. Eastern Time on July 1, 2020 in New Haven, Connecticut.

I certify under penalty of perjury that the foregoing is true and correct.

3 fp, -
of Ha chy, Hoh

“Jakub Madej

Subscribed and sworn to me before me this 1st day of July, 2020.

AFFIDAVIT-JULY-1-2020-001
Case 3:20-cv-00133-JCH Document 140-2 Filed 08/04/20 Page 2 of 2

Name of Notary Public: Mber- Le.
Date Commission Expires: _O L/20 f aa gl
Signature of Notary Public: LY “2

 

 

 

 

 

Stamp:
ALBERT LEE one
NOTARY PUBLIC OF CONNECTICUT Sue AN
Commission # 178958 Saf po _ &
|_ My Com Expires 4/30/2004 Pi Nw / SY

 

 

 

 

AFFIDAVIT-JULY-1-2020-002
